Citation Nr: 0212804	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for a hydrocele of 
the left testicle.  

(As to the issue of a left foot/ankle disorder the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  

As to the issue of a left foot/ankle disorder the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).


FINDING OF FACT

The veteran's left hydrocele is not productive of any voiding 
or renal dysfunction.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a hydrocele of 
the left testicle have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7; 
4.115b, Diagnostic Code 7529 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1998 rating 
determination, the April 2000 SOC, and the January 2001 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Moreover, in a March 2002 
letter, the RO informed the veteran of the laws and 
regulations of the VCAA.  The RO informed the veteran about 
the evidence on file, VA's duty to notify him about his 
claim, VA's duty to assist him in obtaining evidence, what 
the evidence had to show to establish entitlement, and where 
to contact VA if he had any questions or needed assistance.  
As such, VA's notification requirements have been complied 
with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared at 
a January 2001 hearing before a hearing officer at the RO.  
In addition, the veteran was afforded several VA examinations 
during the course of this appeal.  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  The Board finds no basis for assignment of staged 
ratings during the appeal period, as it finds that the 
veteran's service-connected hydrocele of the left testicle 
has remained the same throughout this period of time.  See 
Fenderson, supra.

The veteran's left hydrocele is currently rated under 
Diagnostic Code 7529 for benign neoplasm of the genitourinary 
system, which themselves, are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  With the 
presence of renal dysfunction, a non-compensable evaluation 
is assigned with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  (Under Diagnostic Code 7101, a 10 percent rating 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.)  The next higher 30 percent 
evaluation for a renal dysfunction would require albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
that causes diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  A 20 percent rating for a 
voiding dysfunction manifested by urine leakage, (the minimum 
rating for such an impairment), requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A compensable evaluation for a voiding dysfunction 
manifested by urinary frequency requires a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 10 percent evaluation for a voiding 
dysfunction manifested by obstructed voiding requires marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:

1. Post void residuals greater than 150 cc.

2. Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec)

3. Recurrent urinary tract infections secondary to 
obstruction

4. Stricture disease requiring periodic dilation every 2 to 3 
months.

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that a scrotal ultrasound performed in 
March 1999 revealed that he had a small left hydrocele and 
normal testes.  

At the time of a March 1999 VA examination, the veteran 
reported that he noticed a small nodule on his left testicle 
in October 1998.  He indicated that he was diagnosed with a 
benign scrotal lesion.  The veteran reported having no 
dysuria, incontinence, or frequency of urination.  The 
veteran did report that he had discomfort.  Genital 
examination was within normal limits.  There was a small 
nontender hydrocele which measured about one centimeter in 
diameter in the posterior aspect of the left testicle.  

Following examination, a diagnosis of a small left hydrocele 
was rendered.  The examiner indicated that the diagnosis was 
based subjectively on the veteran's related history of a 
tender nodule lesion observed in the scrotum in October 1998, 
which had persisted, and on the basis of the clinical 
examination and the scrotal ultrasound.  

At the time of a June 2000 hearing, the veteran reported that 
he began to experience pain in the scrotum area in October 
1998.  He then noted a lump in his testicle.  The veteran 
stated that the pain had become progressively worse.  He 
testified that the mass had doubled in size.  The veteran 
indicated that he experienced pain when sitting and when 
going to the bathroom.  He also reported having pain during 
intercourse.  He noted that he experienced pain everyday when 
sitting for more than 15 or 20 minutes.  The veteran stated 
that he was not having trouble with urinating or with a weak 
stream.  

In July 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having increased pain in the testicle with 
complaints of pain with prolonged sitting, holding urination, 
or intercourse.  The veteran denied having impotence or 
urinary incontinence.  He also denied having to use pads or 
absorbent materials.  He further denied any other urinary 
problems and indicated that he had not been seen by a 
civilian physician for this problem.  He also noted that he 
was not on any medications for this problem.  

Urogenital examination revealed a normal penis with a 
slightly tender left testicle.  The testicles were 
symmetrical and descended.  There were no palpable masses on 
either testicle.  There was also no hernia present.  
Diagnostic testing revealed normal CBC and electrolyte panel 
results.  A comprehensive metabolic panel revealed a 
decreased bun crea ratio with otherwise normal results.  
Urinalysis revealed trace urine protein and moderate 
epithelial cells with otherwise normal results.  A testicular 
ultrasound revealed a small left hydrocele.  Diagnoses of an 
asymptomatic left testicular hydrocele and acute left 
epididymitis were rendered.  

In the discussion portion of the report, the examiner noted 
that the veteran complained of a painful area on the 
posterior left testicle.  He further observed that physical 
examination had revealed no masses although the veteran had 
tenderness on examination.  The examiner indicated that the 
clinical findings of tenderness were consistent with the 
diagnosis of epididymitis.  

In this case, there is no medical evidence of any treatment 
or symptoms of the veteran's left hydrocele and no medical 
evidence of any renal or voiding dysfunction attributed to 
his hydrocele.  The veteran has not reported nor has there 
been found to be a voiding dysfunction manifested by 
obstructed voiding with marked obstructive symptomatology; 
urinary frequency; urine leakage requiring the use of 
absorbent materials; or the presence of renal dysfunction.  
At best, based on lay and medical evidence, there is evidence 
of a hydrocele that is productive of some discomfort or 
tenderness.  Such manifestation does not warrant a 
compensable evaluation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

While the Board is sympathetic to the veteran's reports of 
pain, the criteria for a compensable evaluation have not been 
met or approximated.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his hydrocele.  There has also been no demonstration that 
the veteran's employment was interfered with as a result of 
his service-connected hydrocele. 

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected disabilities and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A compensable evaluation for a hydrocele of the left testicle 
is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

